Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 07 June 2021. Claims 22-23 were added. Claims 1-23 are currently pending and have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are in claim 1:
A first classification unit;
A second classification unit; and 
A verification unit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure is at least present in [0030] of the specification received 09 October 2018.

	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 USC § 101
Claims 1-23 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
… receiving first manually generated medical input data, and in accordance therewith, generating at least a first probability corresponding to at least a first medical diagnosis;
… receiving first machine generated medical input data, and in accordance therewith, generating at least a second probability corresponding to at least the first medical diagnosis; and
… verify the manually generated input data by combining the first and second probabilities.
Therefore, the claim as a whole is directed to “comparing clinical reports to medical images to confirm diagnoses”, which is an abstract idea because it is a mental process (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)). “Comparing clinical reports to medical images to confirm diagnoses” is considered to be is a mental process because it is something a case evaluator can do when reviewing medical images and clinical visit outcomes. For example, a doctor can write up a report after interviewing a patient. During that interview, the doctor examines a patients arm a sees all the signs that the patient has broken their arm. The doctor then writes their conclusion in a report (manually 
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional elements:
a first classification unit trained to process manually generated medical input data;
a second classification unit trained to process machine generated medical input data; and
a verification unit.
These additional elements merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Further, these additional elements generally link the use of the judicial exception to a particular technological environment or field of use, that of machine learning. Generally linking the use of a judicial exception to a particular technological environment or field of use is not sufficient to integrate the application into an abstract idea. (See MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of 
Dependent claim(s) 3, 6-18, and 20-23 merely further limit the abstract idea. Under the broadest reasonable interpretation of the limitations present in these claims, each can be performed in the human mind by following logical steps in reviewing medical images and reports. For example, when a physician (or medical scan technician) starts a case, they may determine that the patient’s age or gender makes them more likely (or less likely) to have certain medical conditions, and the physician can adjust their diagnosis accordingly. Similarly, the type of scan affects how a technician will review it.  Further, these claims include general recitations of machine learning principles (i.e. training data sets, thresholds, etc.). As discussed above with respect to claim 1, the additional elements merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Further, these additional elements generally link the use of the judicial exception to a particular technological environment or field of use, that of machine learning. Generally linking the use of a judicial exception to a particular technological 
Dependent claims 2 and 5 further recite the additional element(s):
generating a verification flag when at least one probability of the second probabilities indicates a positive result for a first diagnosis, and a corresponding probability in the first probabilities indicates a negative result for the first diagnosis.
This additional element, providing a notification (or flag) when the results don’t match, merely includes instructions to implement an abstract idea on a computer (see MPEP 2106.05(f)). Doing so is insufficient to integrate the abstract idea into a practical application. It also fails to make the claims amount to significantly more than the abstract idea. Accordingly, claim(s) 2 and 5 are ineligible.
Claims 4 and 19 are parallel in nature to claim 1. Accordingly claims 4 and 19 are rejected as being directed towards ineligible subject matter based upon the same analysis above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Reicher (U.S. 2016/0364862) in view of Steigauf (U.S. 2016/0350919).
Regarding claim 1, Reicher discloses a medical diagnostic system comprising:
a first classification unit … , the first classification unit receiving first manually generated medical input data, and in accordance therewith, generating at least a first probability corresponding to at least a first medical diagnosis (See Reicher [0121] a first diagnosis, which can be manually entered by a physician. The generated probabilities can be 0% and 100% (when a diagnosis for a specific medical condition is not present (i.e. physician diagnosis does not say heart disease, therefore 0% chance of heart disease or the ;
a second classification unit (See Reicher [0039] functionality of learning engine can be performed by one or more software modules. Therefore, Reicher discloses the use of different “units” for each of the functions described.) trained to process machine generated medical input data (See Reicher [0121] a second diagnosis, computer generated based on the image and the machine learning model trained in the disclosed invention.), the second classification unit receiving first machine generated medical input data, and in accordance therewith, generating at least a second probability  (See Reicher [0076] the computer generated result can include a probability for a diagnosis is provided with one or more diagnoses.) corresponding to at least the first medical diagnosis (See Reicher [0121] The method described is for determining discrepancies between a doctor’s diagnosis (manually generated) and what a computer (machine generated) can generate as the diagnosis. The computer and the doctor must be considering the same patient and set of symptoms, or the search for a discrepancy would be entirely meaningless. Therefore, the first and second diagnoses of Reicher are directed to the same condition, and meet the broadest reasonable interpretation of the “first medical diagnosis.”); and
a verification unit configured to verify the manually generated input data by combining the first and second probabilities (See Reicher [0074] system can flag images so that medical conditions are not missed; [0120] system can be configured to automatically identify common errors for individual physicians; [0122] discrepancy between two .
Reicher does not disclose:
a first classification unit trained to process manually generated medical input data (specifically, Reicher does not disclose the use of a classification unit using machine learning to generate the probabilities.).
Steigauf teaches:
a first classification unit trained to process manually generated medical input data (See Steigauf [0061] non-image data can be processed using natural language processing (a type of machine learning that uses text classifiers). [0051] non-image data includes text. [0055] the occurrence of a particular medical condition may be identified in prior reports using natural language processing, text keyword matching, or semantic meaning. [0027] the results of the data processing can indicate a probability of the identified conditions.).
In other words, Reicher in view of Steigauf discloses the use of a method that compares manually generated data (processed with machine learning from Steigauf) with machine generated data (processed via machine learning from Reicher) and verifies that data by searching for discrepancies.
The system of Steigauf is applicable to the system of Reicher as they both share characteristics and capabilities, namely, they are directed to using machine learning to process healthcare data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reicher to include non-image data being processed by machine learning as taught by Steigauf. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Reicher in order to determine the occurrence of particular medical conditions in non-image data (See Steigauf [0055]).

Regarding claim 2, Reicher in view of Steigauf discloses the system of claim 1 as discussed above. Reicher discloses a system, wherein:
the verification unit generates a verification flag when the second probability indicates a positive result for the first diagnosis, and the first probability indicates a negative result for the first diagnosis (See Reicher [0074] system can flag images so that medical conditions are not missed; [0122] discrepancy between two diagnosis types mentioned above; [0123] generate a report based on discrepancy; [0124] generate a notification based on the discrepancy. For example, if the doctor did not enter a diagnosis for heart disease (i.e. a negative result), but the learning engine of Reicher determined that heart disease was present (i.e. a positive result), a flag can be raised so the condition is not missed.).

Regarding claim 3, Reicher in view of Steigauf discloses the system of claim 1 as discussed above. Reicher discloses a system, wherein:
the manually generated medical input data and the machine generated medical input data correspond to the same patient (See Reicher [0121] the data or image for both the first diagnosis and the second diagnosis come from the same image, and therefore the same patient), and
wherein first manually generated medical input data for the patient is received and processed with first machine generated medical input data associated with the first manually generated medical input data (See Reicher [0121] the physicians diagnosis/report is processed at the same time as the computer-generated diagnosis/report).

Regarding claim 4, Reicher discloses a medical diagnostic method comprising:
processing, in a first classifier on one or more computers, manually generated medical input data, … , the first classifier generating at least a first probability corresponding to at least a first medical diagnosis (See Reicher [0121] a first diagnosis, which can be manually entered by a physician. The generated probabilities can be 0% and 100% (when a diagnosis for a specific medical condition is not present (i.e. physician diagnosis does not say heart disease, therefore 0% chance of heart disease or the physician indicates presence of heart disease, therefore 100% probability of heart disease)));
processing, in a second classifier on the one or more computers (See Reicher [0039] functionality of learning engine can be performed by one or more software modules.  machine generated medical input data, the second classifier trained to process the machine generated medical input data (See Reicher [0121] a second diagnosis, computer generated based on the image and the machine learning model trained in the disclosed invention.), the second classifier generating at least a second probability (See Reicher [0076] the computer generated result can include a probability for a diagnosis is provided with one or more diagnoses.) corresponding to at least the first medical diagnosis (See Reicher [0121] The method described is for determining discrepancies between a doctor’s diagnosis (manually generated) and what a computer (machine generated) can generate as the diagnosis. The computer and the doctor must be considering the same patient and set of symptoms, or the search for a discrepancy would be entirely meaningless. Therefore, the first and second diagnoses of Reicher are directed to the same condition, and meet the broadest reasonable interpretation of the “first medical diagnosis.”); and
verifying the manually generated input data by combining the first and second plurality of probabilities (See Reicher [0074] system can flag images so that medical conditions are not missed; [0120] system can be configured to automatically identify common errors for individual physicians; [0122] discrepancy between two diagnoses mentioned above by comparing data stored in the data structure. The disclosed learning engine can determine probabilities of a medical condition being present. Therefore, it could compare those probabilities in the data structure to determine if a discrepancy exists. .
Reicher does not disclose:
the first classifier trained to process the manually generated medical input data (specifically, Reicher does not disclose the use of a classifier using machine learning to generate the probabilities.).
Steigauf teaches:
the first classifier trained to process the manually generated medical input data (See Steigauf [0061] non-image data can be processed using natural language processing (a type of machine learning that uses text classifiers). [0051] non-image data includes text. [0055] the occurrence of a particular medical condition may be identified in prior reports using natural language processing, text keyword matching, or semantic meaning. [0027] the results of the data processing can indicate a probability of the identified conditions.).
In other words, Reicher in view of Steigauf discloses the use of a method that compares manually generated data (processed with machine learning from Steigauf) with machine generated data (processed via machine learning from Reicher) and verifies that data by searching for discrepancies.
The method of Steigauf is applicable to the method of Reicher as they both share characteristics and capabilities, namely, they are directed to using machine learning to process healthcare data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reicher to include non-image data being 

Regarding claim 5, Reicher in view of Steigauf discloses the method of claim 4 as discussed above. Reicher discloses a method, further comprising:
generating a verification flag when the second probability indicates a positive result for the first diagnosis, and the first probability indicates a negative result for the first diagnosis (See Reicher [0074] system can flag images so that medical conditions are not missed; [0122] discrepancy between two diagnosis types mentioned above; [0123] generate a report based on discrepancy; [0124] generate a notification based on the discrepancy. For example, if the doctor did not enter a diagnosis for heart disease (i.e. a negative result), but the learning engine of Reicher determined that heart disease was present (i.e. a positive result), a flag can be raised so the condition is not missed.).

Regarding claim 6, Reicher in view of Steigauf discloses the method of claim 4 as discussed above. Reicher discloses a method, further comprising:
pre-classifying the manually generated medical input data; and selecting, based on the pre-classifying step, one of a plurality of classifiers, wherein the selected one of the plurality of classifiers is used as the first classifier (See Reicher [0069] the learning 

Regarding claim 7, Reicher in view of Steigauf discloses the method of claim 4 as discussed above. Reicher discloses a method, further comprising:
pre-classifying the machine generated medical input data; and selecting, based on the pre-classifying step, one of a plurality of classifiers, wherein the selected one of the plurality of classifiers is used as the second classifier (See Reicher [0069] the learning engine may use the supplemental data to determine what models should be used to process the image).

Regarding claim 9, Reicher in view of Steigauf discloses the method of claim 4 as discussed above. Reicher discloses a method, wherein:
the manually generated medical input data is free-form text, text from a field in an electronic form, or text corresponding to a selection in an electronic form (Reicher [0048] diagnostic information may be dictated by a physician or selected from a drop-down menu).

Regarding claim 10
the machine generated medical input data is an electronic image, electronic test results, or a video (Reicher [0045] list of many kinds of medical images that can be used by the system).

Regarding claim 11, Reicher in view of Steigauf discloses the method of claim 4 as discussed above. Reicher discloses a method, wherein:
the manually generated medical input data and the machine generated medical input data correspond to the same patient (See Reicher [0121] the data or image for both the first diagnosis and the second diagnosis come from the same image, and therefore the same patient), and
wherein first manually generated medical input data for the patient is received and processed with first machine generated medical input data associated with the first manually generated medical input data (See Reicher [0121] the physicians diagnosis/report is processed at the same time as the computer-generated diagnosis/report).

Regarding claim 12, Reicher in view of Steigauf discloses the method of claim 4 as discussed above. Reicher discloses a method, further comprising:
determining, from the manually generated medical input data, whether or not a first medical condition is present (See Reicher [0121] a first diagnosis, which can be manually entered by a physician, includes the presence of medical conditions); and
selecting a first condition specific classifier for the first classifier and a first condition specific classifier for the second classifier when the condition is present (See Reicher [0069] The model can be developed for use with specific medical conditions, such as breast cancer or bone fractures), and
selecting a second condition specific classifier for the first classifier and a second condition specific classifier for the second classifier when the condition is not present (See Reicher [0069] when the specific medical condition is not present, a different model is used).

Regarding claim 13, Reicher in view of Steigauf discloses the method of claim 4 as discussed above. Reicher discloses a method, further comprising:
determining, based on the manually generated input data, a characteristic of a patient corresponding to the manually generated input data and machine generated input data; and modifying the second classifier based on the characteristic of the patient (See Reicher [0069] the learning engine may use the supplemental data to determine what models should be used to process the image. The supplemental data is separate from the image data, and is added to the system be someone, therefore it meets the broadest reasonable interpretation of manually generated data).

Regarding claim 14
the characteristic of the patient is a gender of the patient (See Reicher [0055] training information for the model includes patient demographic information, including age and gender. [0061] the model is developed separately based on whether the scan pertains to a man or a woman.).

Regarding claim 15, Reicher in view of Steigauf discloses the method of claim 13 as discussed above. Reicher discloses a method, wherein:
the characteristic of the patient is an age of the patient (See Reicher [0055] training information for the model includes patient demographic information, including age and gender; [0061] the model is developed separately based on whether the patient is 20 years old or 60 years old.).

Regarding claim 16, Reicher in view of Steigauf discloses the method of claim 4 as discussed above. Reicher discloses a method, wherein:
the machine generated input data is an image (Reicher [0045] list of many kinds of medical images),
the method further comprising: determining a scan quality of the image; and selecting the second classifier from a plurality of classifiers based on the scan quality (Reicher [0069] different models can be developed based on the supplemental information. The supplemental information includes modality information and [0052] resolution of the image. Resolution can be used as a measurement for “quality”).

Regarding claim 17, Reicher in view of Steigauf discloses the method of claim 4 as discussed above. Reicher discloses a method, wherein:
the machine generated input data has associated metadata specifying a scan type (See Reicher [0052] metadata for scans includes the resolution or other settings for the imaging procedure),
the method further comprising: determining a scan type from the metadata; and selecting the second classifier from a plurality of classifiers based on the scan type specified in the metadata (See Reicher [0061] the model is developed separately for particular types of images or image studies…different models for different types of images).

Regarding claim 18, Reicher in view of Steigauf discloses the method of claim 17 as discussed above. Reicher discloses a method, wherein:
selecting the first classifier from a plurality of classifiers based on the scan type specified in the metadata (See Reicher [0061] the model is developed separately for particular types of images or image studies…different models for different types of images).

Regarding claim 19, Reicher discloses a non-transitory machine-readable medium storing a program executable by at least one processing unit of a computer, the program comprising sets of instructions for:
processing, in a first classifier on one or more computers, manually generated medical input data, … , the first classifier generating at least a first probability corresponding to at least a first medical diagnosis (See Reicher [0121] a first diagnosis, which can be manually entered by a physician. The generated probabilities can be 0% and 100% (when a diagnosis for a specific medical condition is not present (i.e. physician diagnosis does not say heart disease, therefore 0% chance of heart disease or the physician indicates presence of heart disease, therefore 100% probability of heart disease)));
processing, in a second classifier on the one or more computers (See Reicher [0039] functionality of learning engine can be performed by one or more software modules. Therefore, Reicher discloses the use of different “units” for each of the functions described.) machine generated medical input data, the second classifier trained to process the machine generated medical input data (See Reicher [0121] a second diagnosis, computer generated based on the image and the machine learning model trained in the disclosed invention.), the second classifier generating at least a second probability (See Reicher [0076] the computer generated result can include a probability for a diagnosis is provided with one or more diagnoses.) corresponding to at least the first medical diagnosis (See Reicher [0121] The method described is for determining discrepancies between a doctor’s diagnosis (manually generated) and what a computer (machine generated) can generate as the diagnosis. The computer and the doctor must be considering the same patient and set of symptoms, or the search for a discrepancy would be entirely meaningless. Therefore, the first and second diagnoses of Reicher are directed to the same condition, and meet the broadest reasonable interpretation of the “first medical diagnosis.”); and
verifying the manually generated input data by combining the first and second plurality of probabilities (See Reicher [0074] system can flag images so that medical conditions are not missed; [0120] system can be configured to automatically identify common errors for individual physicians; [0122] discrepancy between two diagnoses mentioned above by comparing data stored in the data structure. The disclosed learning engine can determine probabilities of a medical condition being present. Therefore, it could compare those probabilities in the data structure to determine if a discrepancy exists. Searching for a discrepancy is a type of verification. If there is no discrepancy, then the system “verifies” that the manual diagnosis was correct.).
Reicher does not disclose:
the first classifier trained to process the manually generated medical input data (specifically, Reicher does not disclose the use of a classifier using machine learning to generate the probabilities.).
Steigauf teaches:
the first classifier trained to process the manually generated medical input data (See Steigauf [0061] non-image data can be processed using natural language processing (a type of machine learning that uses text classifiers). [0051] non-image data includes text. [0055] the occurrence of a particular medical condition may be identified in prior reports using natural language processing, text keyword matching, or semantic meaning. [0027] the results of the data processing can indicate a probability of the identified conditions.).

The method of Steigauf is applicable to the method of Reicher as they both share characteristics and capabilities, namely, they are directed to using machine learning to process healthcare data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reicher to include non-image data being processed by machine learning as taught by Steigauf. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Reicher in order to determine the occurrence of particular medical conditions in non-image data (See Steigauf [0055]).


Claims 8 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Reicher (U.S. 2016/0364862) in view of Steigauf (U.S. 2016/0350919), and further in view of Chen (U.S. 2009/0281981)
Regarding claim 8, Reicher in view of Steigauf discloses the method of claim 4 as discussed above. Reicher discloses a method, further comprising:
determining, based on a training data set, at least a first threshold configured to determine if the first probability from the first classifier results in a positive result for the first diagnosis (See Reicher [0077] The learning engine determines a probability for the diagnosis and compares it to a threshold to determine what category it belongs to; [0074] categories can include abnormal and normal (positive and negative, respectively).); and
Reicher alone does not disclose:
determining, based on the training data set, at least a second threshold configured to determine if the second probability from the second classifier results in a positive result for the corresponding second diagnosis.
Chen together with Reicher teach: 
determining, based on the training data set, at least a second threshold configured to determine if the second probability from the second classifier results in a positive result for the corresponding second diagnosis (See Chen [0007] system uses ensemble approach, combine decisions of multiple classification trees. Chen [0009] the system uses the bagging technique to train multiple trees (or sub-classifiers) using the bootstrapped samples from the same training data set. See Reicher [0077] the learning .
Therefore, Reicher and Chen together teach a system that can train multiple classifiers, and determine thresholds for those classifiers, using the same training dataset. 
The system of Chen is applicable to the disclosure of Reicher as they both share characteristics and capabilities, namely, they are directed to using machine learning to process healthcare data (Exemplary data sources in Chen include healthcare data (images and patient histories) [0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reicher to include training multiple classifiers with one training data set as taught by Chen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Reicher in order to easily accommodate different types of data (See Chen [0008]).

Regarding claim 20, Reicher in view of Steigauf discloses the method of claim 11 as discussed above. Reicher discloses a system, wherein:
the verification unit receives the first probability corresponding to the first medical diagnosis and a first threshold for determining if the first probability is high enough to result in a positive diagnosis (See Reicher [0077] The learning engine determines a probability for the diagnosis and compares it to a threshold to determine what category it belongs to; [0074] categories can include abnormal and normal (positive and negative, respectively).),

the verification unit receives the second probability corresponding to the first medical diagnosis and a second threshold for determining if the second probability is high enough to result in a positive diagnosis,
wherein the verification unit compares the first probability to the first threshold to determine a positive or negative diagnosis and the verification unit compares the second probability to the second threshold to determine a positive or negative diagnosis.
Chen together with Reicher teaches:
the verification unit receives the second probability corresponding to the first medical diagnosis and a second threshold for determining if the second probability is high enough to result in a positive diagnosis (See Chen [0007] system uses ensemble approach, combine decisions of multiple classification trees. Chen [0009] the system uses the bagging technique to train multiple trees (or sub-classifiers) using the bootstrapped samples from the same training data set. See Reicher [0077] the learning engine determines a probability for the diagnosis and compares it to a threshold to determine what category it belongs to. Reicher [0074] categories can include abnormal and normal (positive and negative, respectively).),
wherein the verification unit compares the first probability to the first threshold to determine a positive or negative diagnosis and the verification unit compares the second probability to the second threshold to determine a positive or negative diagnosis (See Chen [0007] system uses ensemble approach, combine decisions of multiple .
Therefore, Chen together with Reicher disclose a system that can determine two different thresholds to compare two different probabilities to in order to determine a positive or negative classification.
The system of Chen is applicable to the disclosure of Reicher as they both share characteristics and capabilities, namely, they are directed to using machine learning to process healthcare data (Exemplary data sources in Chen include healthcare data (images and patient histories) [0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reicher to include training multiple classifiers with one training data set as taught by Chen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Reicher in order to easily accommodate different types of data (See Chen [0008]).

Regarding claim 21, Reicher in view of Steigauf and Chen discloses the method of claim 20 as discussed above. Reicher discloses a system, wherein:
the manually generated input data is verified when the first probability is greater than the first threshold and the second probability is greater than the second threshold, and the manually generated input data is verified when the first probability is less than the first threshold and the second probability is less than the second threshold (See Reicher [0074] system can flag images so that medical conditions are not missed; [0120] system can be configured to automatically identify common errors for individual physicians; [0122] discrepancy between two diagnoses mentioned above by comparing data stored in the data structure. The disclosed learning engine can determine probabilities of a medical condition being present. Therefore, it could compare those probabilities in the data structure to determine if a discrepancy exists. Searching for a discrepancy is a type of verification. If there is no discrepancy, then the system “verifies” that the manual diagnosis was correct. Further, there is no discrepancy when the physician diagnosis and the computer diagnosis are either both negative or both positive.).

Regarding claim 22, Reicher in view of Steigauf discloses the method of claim 8 as discussed above. Reicher does not disclose a method, further comprising:
the training data set comprises manually generated medical input data and machine generated input data corresponding to at least the first medical diagnosis.
Chen teaches: 
the training data set comprises manually generated medical input data and machine generated input data corresponding to at least the first medical diagnosis (See Chen [0036] “Given a training set consisting of feature vectors labeled as belonging to one class or another, the classification algorithms are able to automatically predict the class membership of a new feature vector.” [0037] one application of the classification disclosed includes detection of disease from images (machine generated) and based on .
The system of Chen is applicable to the disclosure of Reicher as they both share characteristics and capabilities, namely, they are directed to using machine learning to process healthcare data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reicher to include training multiple classifiers with one training data set as taught by Chen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Reicher in order to easily accommodate different types of data (See Chen [0008]).

Regarding claim 23, Reicher in view of Steigauf discloses the method of claim 4 as discussed above. Reicher discloses a method, further comprising:
probabilities for a particular diagnosis are analyzed across the training data set to generate the thresholds (See Reicher [0077] The learning engine determines a probability for the diagnosis and compares it to a threshold to determine to which category it belongs. User may adjust the threshold so more or fewer images are included in a particular category (this is an analysis), and therefore use the probabilities as part of their decision to adjust the threshold.).
Reicher does not disclose:
that the thresholds are threshold pairs.
Chen teaches: 
that the thresholds are threshold pairs (See Chen [0007] system uses ensemble approach, combine decisions of multiple classification trees. [0009] the system uses the bagging technique to train multiple trees (or sub-classifiers) using the bootstrapped samples from the same training data set.).
As discussed above with respect to claim 8, Reicher and Chen together teach a system that can train multiple classifiers, and determine thresholds for those classifiers, using the same training dataset. 
The system of Chen is applicable to the disclosure of Reicher as they both share characteristics and capabilities, namely, they are directed to using machine learning to process healthcare data (Exemplary data sources in Chen include healthcare data (images and patient histories) [0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reicher to include training multiple classifiers with one training data set as taught by Chen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Reicher in order to easily accommodate different types of data (See Chen [0008]).

Response to Arguments
Applicant's arguments filed 19 February 2021, with respect to the 35 U.S.C. 101 rejection, have been fully considered but they are not persuasive. Applicant argues that “Examiner completely ignores the unique configuration of classification units.” (See Applicant Remarks page 7). However, the classification units were discussed as additional elements, and are therefore not “completely ignored”. Simply including instructions to use a computer to perform an abstract idea is not enough to integrate an abstract idea into a practical application. (See MPEP 2106.05(f)). These types of additional elements also fail to amount to significantly more than the abstract idea. 
Similarly, applicant argues that the additional elements integrate the abstract idea into a practical application, that of improving “outcomes over purely manual processes and potentially saving lives!” (See Applicant Remarks page 8). There is no support for this argument. Improvements to “purely manual processes” that amount to using a computer to perform the manual process, is not considered an improvement to the technology. The claims merely recite additional elements that include instructions to perform the abstract idea using a computer and broadly stated machine learning mechanisms. This is not enough to integrate the abstract idea into a practical application (See MPEP 2106.05(f) and MPEP 2106.05(h)).
Finally, applicant argues that the newly added claims 22 and 23 recite elements that are substantially more than mere instructions to uses a computer to perform the abstract idea (see Applicant Remarks page 8). This is not persuasive because the elements recited in claims 22 and 23 are general computer functions (in the area of machine learning). There is not enough there 

Applicant’s arguments, filed 29 September 2020, with respect to the rejection(s) of claims 1-21 under 35 U.S.C. 103 have been fully considered. Applicant’s arguments concerning the rejection of the claims are not persuasive.
Applicant argues that because Reicher does not disclose a “first classification unit trained to process manually generate medical input data” that the examiner has failed to make a Prima Facie case. This is not persuasive because the rejection was not simply in view of the Reicher reference, but also in view of the Steigauf reference. Steigauf discloses this feature. Applicant argues that the natural language processing disclosed in the Steigauf is used for improving image recognition and therefore cannot be used for determining probabilities. Further, applicant argues that the combination of references amounts to impermissible hindsight. Neither argument is persuasive. 
Applicant is arguing that the intended use of the natural language processing in Steigauf stops it from being used for another purpose. Both references need to be considered together. Reicher discloses determining the probability of a particular diagnosis. The presence of a diagnosis in the report (100%) or the absence of a diagnosis in a report (0%), are both probabilities and therefore meet the broadest reasonable interpretation of the claim language. Therefore, Reicher compares a manually generated diagnosis to a machine generated diagnosis. However, the manually generate diagnosis in Reicher is not explicitly determined using machine learning. Steigauf teaches the use of natural language processing to determine the occurrence 
Next, applicant argues that “determining a discrepancy,” as disclosed by Reicher, is substantially different than “verifying the manually generated input data.” Specifically, that verifying the data involves indicating a lack of discrepancy. This argument is not persuasive. The system in Reicher is verifying the first diagnosis by determining if there is a discrepancy. If no discrepancy is present, the first diagnosis is verified as being correct (or at least to repudiated by the system). Under the broadest reasonable interpretation of the word “verify,” determining if there is a discrepancy between two sets of data is a type of verification. Therefore, this Reicher does disclose this particular element of the claim language.
Applicant argues that the Chen reference “is entirely off point.” (See Applicant Arguments page 13). Applicant argues that because the Chen does not disclose the use of thresholds. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Chen is being relied on to show the use of a single training set in training multiple classifiers. Reicher discloses the use of thresholds for determining positive results. Together, they show the use of one training set used to determine appropriate thresholds for different classifiers. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626